EXHIBIT 10.3

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

SOBR SAFE, INC.

CONVERTIBLE PROMISSORY NOTE

 

 

 June 5, 2020

$1,485,189.23

 Santa Ana, California

  

1. Principal and Interest.

 

1.1 SOBR Safe, Inc., a Delaware corporation (the “Company” or “Borrower”), for
value received, hereby promises to pay to the order of IDTEC, LLC, a Colorado
limited liability company (the “Lender”) the sum of One Million Four Hundred
Eighty Five Thousand One Hundred Eighty Nine dollars and Twenty Three Cents
($1,485,189.23) at the time and in the manner hereinafter provided.

 

1.2 This Promissory Note (the “Note”) shall bear interest at the rate of 10% per
annum simple interest from the date of issuance of this Note until paid in full.
No payment of principal under this Note shall be due until the earlier of (i)
demand for payment from Lender, or (ii) that date upon which the Company shall
have closed with Lender upon the proposed injection of assets into the Company
by Lender (the earlier of said dates to be referred to herein as the “Demand
Date”) unless there is an Event of Default as described in Section 2 below, in
which case such payment shall be accelerated. Commencing on the Demand Date, all
principal and accrued but unpaid interest hereunder shall be payable upon
demand. The parties agree that Lender may demand that interest be paid without
demanding that principal be paid. Notwithstanding the foregoing, this Note may
be prepaid by the Company without penalty at any time. Any prepayment will be
credited first against accrued interest then principal.

 

1.3 Upon payment in full of the principal hereof and accrued interest hereunder,
this Note shall be surrendered to the Company for cancellation.

 

1.4 The principal of and interest on this Note shall be payable at the principal
office of the Company and shall be forwarded to the address of the Lender hereof
as such Lender shall from time to time designate.

 

1.5 The principal amount of this Note includes all principal and interest due
under those certain promissory notes dated March 1, 2019 in the principal amount
of $29,000, April 29, 2019 in the principal amount of $30,000, and October 25,
2019 in the principal amount of $10,000 (together, the “Prior Notes). Once this
Note has been executed and delivered to the Lender all amounts due under the
Prior Notes shall be deemed paid in full and the Prior Notes will be of no force
or effect.

  

  -1-



 

 

2. Event of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor), shall constitute an “Event of Default”
hereunder:

 

(a) The Company shall fail to make any payment of principal of, or interest on,
or any other amount owing in respect of, the Note when due and payable or
declared due and payable, and such failure shall have remained unremedied for a
period of five (5) business days.

 

(b) A case or proceeding shall have been commenced against the Company in a
court having competent jurisdiction (i) seeking a decree or order in respect of
the Company under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy
or other similar law, (ii) appointing a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of the Company or of any
substantial part of its properties, or (iii) ordering the winding-up or
liquidation of the affairs of the Company, and any such case or proceeding shall
remain undismissed or unstayed for sixty (60) consecutive days or such court
shall enter a decree or order granting the relief sought in such case or
proceeding.

 

(c) The Company shall (i) file a petition seeking relief under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable federal, state or foreign bankruptcy or other similar law, (ii)
consent to the institution of proceedings thereunder or to the filing of any
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Company or of any substantial part of its properties, or (iii) fail
generally to pay its debts as such debts become due.

 

(d) Final judgment or judgments (after the expiration of all times to appeal
therefrom) for the payment of money in excess of $1,000,000 in the aggregate
shall be rendered against the Company and the same shall not (i) be fully
covered by insurance or bonded over, or (ii) within thirty (30) days after the
entry thereof, have been discharged or execution thereof stayed pending appeal,
or have been discharged within five (5) days after the expiration of any such
stay.

 

(e) The Company breaches any material covenant or other material term or
condition of this Note in any material respect.

 

(f) Any material representation or warranty of the Company made herein or in
connection herewith shall be false or misleading in any material respect as of
the date made.

 

3. Security. This Note shall be secured by a first priority security lien or
security interest in the Company’s Patents, Trademarks, Tradenames and other
intellectual property described in Exhibit A, attached hereto and incorporated
herein by reference. The Company agrees to execute and deliver any and all
documents, instruments, security agreements, pledge agreements, financing
statements or other document or filings with the US Patent and Trademark office
or any other governmental agency or authority.

 

  -2-



 

 

4. Attorney’s Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal and interest
payable hereunder, reasonable attorneys’ fees and costs incurred by the Lender.

 

5. No Prepayment. The Company shall not have any right to prepay this Note.

 

6. Conversion.

 

6.1 Voluntary Conversion. The Lender shall have the right, exercisable in whole
or in part, to convert the outstanding principal and accrued interest hereunder
into a number of fully paid and nonassessable whole shares of the Company’s
$0.001 par value common stock (“Common Stock”) determined in accordance with
Section 6.2 below upon written notice to the Company at any time beginning
fifteen trading days after the closing of the asset purchase in which Lender
will sell and the Company will buy the assets previously owned by Gamma 2
Robotics, Incorporated (the “Transaction”).

 

6.2 Note Conversion Price and Shares Issuable. The Note Conversion Price shall
be $0.50 per share at the time of issuing this Note subject to adjustment as
provided below. The number of Company shares to be issued upon conversion of the
Note shall be equal to the amount of Principal plus accrued and unpaid interest
at the time of conversion divided by $0.50 per share subject to adjustment as
provided below. For example, and for the avoidance of doubt, if the Principal
owed was $100,000 plus accrued interest of $10,000, then the $110,000 (Principal
and interest) would be convertible into 220,000 Conversion Shares ($110,000 /
$0.50 = 220,000 shares).

 

6.3 Notice and Conversion Procedures. After receipt of demand for repayment, the
Company agrees to give the Lender notice at least five (5) business days prior
to the time that the Company repays this Note. If the Lender elects to convert
this Note, the Lender shall provide the Company with a written notice of
conversion setting forth the amount to be converted. The notice must be
delivered to the Company together with this Note. Within twenty (20) business
days of receipt of such notice, the Company shall deliver to the Lender
certificate(s) for the Common Stock issuable upon such conversion and, if the
entire principal amount hereunder was not so converted, a new note representing
such balance. The shares of Common Stock issuable upon such conversion shall be
deemed issued and outstanding upon receipt of the notice of conversion.

 

6.4 Anti-Dilution Provisions.

 

(a) Adjustments of Note Conversion Price. If the Company should at any time, or
from time to time, during the term of this Note issue or sell any shares of
Common Stock (other than the Conversion Shares which may be purchased upon
conversion of the Notes, stock purchased pursuant to options, warrants and/or
conversion rights outstanding as of the date of this Note and stock purchased
pursuant to rights or options which may be granted to employees of the Company
whether or not pursuant to a plan) without consideration or for a consideration
per share less than the Note Conversion Price in effect immediately prior to the
time of such issue or sale, then forthwith upon such issue or sale, the Note
Conversion Price shall be adjusted to a price (computed to the nearest cent)
determined by dividing (i) the sum of (x) the number of shares of Common Stock
outstanding immediately prior to such issue or sale multiplied by the Note
Conversion Price in effect immediately prior to such issue or sale, and (y) the
consideration, if any, received by the Company upon such issue or sale, by (ii)
the total number of shares of Common Stock outstanding immediately after such
issue or sale. For purposes of this subsection 6.4(a), the following provisions
(1) to (5) shall also be applicable:

 

  -3-



 

 

(1) Options. In case at any time hereafter the Company shall in any manner grant
any right to subscribe for or to purchase, or any option for the purchase of
Common Stock or any stock or other securities convertible into or exchangeable
for Common Stock (such convertible or exchangeable stock or securities being
hereinafter referred to as “Convertible Securities”) other than the Notes and
other than rights or options which may be granted to employees of the Company
whether or not pursuant to a plan, and the minimum price per share for which
Common Stock is issuable, pursuant to such rights or options or upon conversion
or exchange of such Convertible Securities (determined by dividing (i) the total
amount if any, received or receivable by the Company as consideration for the
granting of such rights or options, plus the minimum aggregate amount of
additional consideration payable to the Company upon the exercise of such rights
or options, plus in the case of such Convertible Securities, the minimum
aggregate amount of additional consideration if any, payable upon the conversion
or exchange thereof, by (ii) the total maximum number of shares of Common Stock
issuable pursuant to such rights or options or upon the conversion or exchange
of the total maximum amount of such Convertible Securities issuable upon the
exercise of such rights or options) shall be less than the Note Conversion Price
in effect immediately prior to the time of the granting of such rights or
options, then the total maximum number of shares of Common Stock issuable
pursuant to such rights or options or upon conversion or exchange of the total
maximum amount of such Convertible Securities issuable upon the exercise of such
rights or options shall (as of the date of granting of such rights or options)
be deemed to be outstanding and to have been issued for said price per share as
so determined; provided, that no further adjustment of the Note Conversion Price
shall be made upon the actual issue of Common Stock deemed to have been issued;
and further provided, that, upon the expiration of such rights (including rights
to convert or exchange) or options, (a) the number of shares of Common Stock
deemed to have been issued and outstanding by reason of the fact that they were
issuable pursuant to such rights or options (including rights to convert or
exchange) were not exercised, shall no longer be deemed to be issued and
outstanding, and (b) the Note Conversion Price shall forthwith be adjusted to
the price which would have prevailed had all adjustments been made on the basis
of the issue only of the shares of Common Stock actually issued upon the
exercise of such rights or options or upon conversion or exchange of such
Convertible Securities.

 

  -4-



 

 

(2) Convertible Securities. In case the Company shall in any manner, subsequent
to issuance of this Note, issue or sell any Convertible Securities, and the
minimum price per share for which Common Stock is issuable upon conversion or
exchange of such Convertible Securities (determined by dividing (i) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange thereof, by (ii) the total maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities)
shall be less than the Note Conversion Price in effect immediately prior to the
time of such issue or sale, then the total maximum number of shares of Common
Stock issuable upon conversion or exchange of all such Convertible Securities
shall (as of the date of the issue or sale of such Convertible Securities) be
deemed to be outstanding and to have been issued for said price per share as so
determined; provided, that no further adjustment of the Note Conversion Price
shall be made upon the actual issue of Common Stock so deemed to have been
issued, and, further provided, that if any such issue or sale of such
Convertible Securities is made upon exercise of any right to subscribe for or to
purchase or any option to purchase any such Convertible Securities for which an
adjustment of the Note Conversion Price has been or is to be made pursuant to
other provisions of this subsection 6.4(a) no further adjustment of the Note
Conversion Price shall be made by reason of such issue or sale; and, further
provided. that, upon the termination of the right to convert or to exchange such
Convertible Securities for Common Stock, (a) the number of shares of Common
Stock deemed to have been issued and outstanding by reason of the fact that they
were issuable upon conversion or exchange of any such Convertible Securities,
which were not so converted or exchanged, shall no longer be deemed to be issued
and outstanding, and (b) the Note Conversion Price shall forthwith be adjusted
to the price which would have prevailed had all adjustments been made on the
basis of the issue only of the number of shares of Common Stock actually issued
upon conversion or exchange of such Convertible Securities.

 

(3) Determination of Issue Price. In case any shares of Common Stock or
Convertible Securities or any rights or options to purchase any such stock or
securities shall be issued for cash, the consideration received therefor, after
deducting therefrom any commission or other expenses paid or incurred by the
Company for any underwriting of, or otherwise in connection with, the issuance
thereof, shall be deemed to be the amount received by the Company therefor. in
case any shares of Common Stock or Convertible Securities or any rights or
options to purchase any such stock or securities shall be issued for a
consideration part or all of which shall be other than cash, then, for the
purpose of this subsection 6.4 (a), the Board of Directors of the Company shall
make a good faith determination of the fair value of such consideration,
irrespective of accounting treatment, and such Common Stock, Convertible
Securities, rights or options shall be deemed to have been issued for an amount
of cash equal to the value so determined by the Board of Directors. The
reclassification of securities other than Common Stock into securities including
Common Stock shall be deemed to involve the issuance for a consideration other
than cash of such Common Stock immediately prior to the close of business on the
date fixed for the determination of security Lenders entitled to receive such
Common Stock. In case any shares of Common Stock or Convertible Securities or
any rights or options to purchase any such stock or other securities shall be
issued together with other stock or securities or other assets of the Company
for a consideration which includes both, the Board of Directors of the Company
shall determine what part of the consideration so received is to be deemed to be
consideration for the issue of such shares of such Common Stock, Convertible
Securities, rights or options.

 

  -5-



 

 

(4) Determination of Date of Issue. In case the Company shall take a record of
the Lenders of any Common Stock for the purpose of entitling them (i) to receive
a dividend or other distribution payable in Common Stock or in Convertible
Securities, or (ii) to subscribe for or purchase Common Stock or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(5) Treasury Shares. For the purpose of this subsection 6.4(a), shares of Common
Stock at any relevant time owned or held by or for the account of the Company
shall not be deemed outstanding.

 

(b) Adjustment of Number of Shares. Anything in this Section 6.4 to the contrary
notwithstanding, in case the Company shall at any time issue Common Stock or
Convertible Securities by way of dividend or other distribution on any stock of
the Company or subdivide or combine the outstanding shares of Common Stock, the
Note Conversion Price shall be proportionately decreased in the case of such
issuance (on the day following the date fixed for determining shareholders
entitled to receive such dividend or other distribution) or decreased in the
case of such subdivision or increased in the case of such combination (on the
date that such subdivision or combination shall become effective).

 

(c) No Adjustment for Small Amounts. Anything in this Section 6.4 to the
contrary notwithstanding, the Company shall not be required to give effect to
any adjustment in the Note Conversion Price unless and until the net effect of
one or more adjustments, determined as above provided, shall have required a
change of the Note Conversion Price by at least one cent, but when the
cumulative net effect of more than one adjustment so determined shall be to
change the actual Note Conversion Price by at least one cent, such change in the
Note Conversion Price shall thereupon be given effect.

  

(d) Number of Shares Adjusted. Upon any adjustment of the Note Conversion Price,
the Lender shall thereafter (until another such adjustment) be entitled to
purchase, at the new Note Conversion Price, the number of shares, calculated to
the nearest full share, obtained by multiplying the number of shares of Common
Stock initially issuable upon conversion of this Note by the Note Conversion
Price in effect on the date hereof and dividing the product so obtained by the
new Note Conversion Price.

 

(e) Common Stock Defined. Whenever reference is made in this Section 6.4 to the
issue or sale of shares of Common Stock, the term “Common Stock” shall mean the
Common Stock of the Company, if the Common Stock shall be divided into classes,
and if not so divided, then the Common Stock of the Company of the class
authorized as of the date hereof, and any other class of stock ranking on a
parity with such Common Stock. Shares issuable upon conversion hereof shall
include only shares of the class designated as Common Stock of the Company as of
the date hereof, or as Common Stock if the Common Stock shall have been divided
into classes as of the date hereof.

 

  -6-



 

 

6.5 No Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of the Company issuing any fractional
shares to the Lender upon the conversion of this Note, the Company shall pay to
the Lender the amount of outstanding principal and interest hereunder that is
not so converted.

 

6.6 Piggyback Rights.

 

(a) If at any time or from time to time, the Company shall determine to (i)
register any of its securities, for its own account or the account of any of its
shareholders, or (ii) conduct an offering under Regulation A of the Act that
could include shares for resale by its shareholders, other than a registration
relating solely to employee benefit plans, or a registration relating solely to
an SEC Rule 145 transaction, the Company will:

 

i. give to the Lender or any shareholder who has received Conversion Shares
(collectively “Holders”) written notice thereof as soon as practicable prior to
filing the registration statement or the Regulation A documents; and

 

ii. include in such registration or Regulation A offering and in any
underwriting involved therein, all the Conversion Shares specified in a written
request or requests, made within fifteen (15) days after receipt of such written
notice from the Company, by any Holder of Conversion Shares, except as set forth
in subsection (b) below. Any Conversion Shares included in a written request
from a Holder under this subsection are referred herein as “Registerable
Securities”.

 

(b) If the registration is for a registered public offering or an offering under
Regulation A involving an underwriting, the Company shall so advise the Holders
as a part of the written notice given pursuant to subsection 6.6 (a)(i). In such
event, the right of any Holder to registration or inclusion of their shares in a
Regulation A offering pursuant to Section 6.6 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company. Notwithstanding any other provision of this Section 6.6, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the managing underwriter may limit the
number of Registerable Securities to be included in the registration/Regulation
A offering and underwriting, or may exclude Registerable Securities entirely
from such registration/Regulation A offering. The Company shall so advise all
Holders and the other Holders distributing their securities through such
underwriting pursuant to piggyback rights similar to this Section 6.6, and the
number of shares of shares and other securities that may be included in the
registration/Regulation A and underwriting shall be allocated among all Holders
and other holders in proportion, as nearly as practicable, to the respective
amounts of securities subject to piggyback rights held by such Holders and other
securities held by other holders at the time of filing the registration
statement/Regulation A offering. If any Holder disapproves of the terms of any
such underwriting, he may elect to withdraw therefrom by written notice to the
Company and the managing underwriter. If, by the withdrawal of such shares, a
greater number of shares held by other Holders may be included in such
registration (up to the limit imposed by the underwriters), the Company shall
offer to all Holders who have included Registerable Securities in the
registration/Regulation A the right to include additional Registerable
Securities. Any shares excluded or withdrawn from such underwriting shall be
withdrawn from such registration/Regulation A.

 

  -7-



 

 

(c) The Company shall bear all expenses and fees incurred in connection with the
preparation, filing, and amendment of the Registration Statement or Regulation A
offering with the Commission, except that the Holder shall pay all fees,
disbursements and expenses of any counsel or expert retained by the Holder and
all underwriting discounts and commissions, filing fees and any transfer or
other taxes relating to the Shares included in the Registration Statement or
Regulation A Offering.

 

7. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants with the Lender as follows:

 

(a) Authorization; Enforceability. All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Note and the performance of all
obligations of the Company hereunder has been taken, and this Note constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(b) Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company’s valid execution, delivery or performance of this Note except any
notices required to be filed with the Securities and Exchange Commission under
Regulation D of the Securities Act of 1933, as amended (the “1933 Act”), or such
filings as may be required under applicable state securities laws, which will be
timely filed within the applicable periods therefor.

 

(c) No Violation. The execution, delivery and performance by the Company of this
Note and the consummation of the transactions contemplated hereby will not
result in a violation of its Certificate of Incorporation or Bylaws, in any
material respect of any provision of any mortgage, agreement, instrument or
contract to which it is a party or by which it is bound or, to the best of its
knowledge, of any federal or state judgment, order, writ, decree, statute, rule
or regulation applicable to the Company or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.

 

  -8-



 

 

8. Representations and Covenants of the Lender. The Company has entered into
this Note in reliance upon the following representations and covenants of the
Lender:

 

(a) Investment Purpose. This Note and the Common Stock issuable upon conversion
of the Note are acquired for investment and not with a view to the sale or
distribution of any part thereof, and the Lender has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.

 

(b) Private Issue. The Lender understands (i) that this Note and the Common
Stock issuable upon conversion of this Note are not registered under the 1933
Act or qualified under applicable state securities laws, and (ii) that the
Company is relying on an exemption from registration predicated on the
representations set forth in this Section 8.

 

(c) Financial Risk. The Lender has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of its investment.

 

(d) Risk of No Registration. The Lender understands that if the Company does not
continue to file reports under Section 12 of the Securities Exchange Act of 1934
(the “1934 Act”), or file reports pursuant to Section 15(d) of the 1934 Act, or
if a registration statement covering the securities under the 1933 Act is not in
effect when it desires to sell the Common Stock issuable upon conversion of the
Note, it may be required to hold such securities for an indefinite period. The
Lender also understands that any sale of the Note or the Common Stock which
might be made by it in reliance upon Rule 144 under the 1933 Act may be made
only in accordance with the terms and conditions of that Rule.

 

9. Assignment. Subject to the restrictions on transfer described in Section 12
below, the rights and obligations of the Company and the Lender shall be binding
upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.

 

10. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Lender.

 

11. No Other Notes. The parties hereto agree that this Note shall supersede any
and all Notes previously issued by the Company to the Lender.

 

  -9-



 

 

12. Transfer of This Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which this Note may be converted, the Lender will give written notice to the
Company prior thereto, describing briefly the manner thereof. Unless the Company
reasonably determines that such transfer would violate applicable securities
laws and notifies the Lender thereof within five (5) business days after
receiving notice of the transfer, the Lender may effect such transfer. Each Note
thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the 1933 Act, unless in the
opinion of counsel for the Company such legend is not required in order to
ensure compliance with the 1933 Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

 

13. Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or three (3) business days after deposit if
deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:

 

If to Lender:

IDTEC, LLC

6400 South Fiddlers Green Circle, Suite 525

Greenwood Village, Colorado 80111

Phone: 303-903-7569

 

If to Company:

SOBR Safe, Inc.

885 Arapahoe Road

Boulder, CO 80302

Attention: Kevin Moore

Phone: (303) 443-4430

 

Each of the above addressees may change its address for purposes of this Section
by giving to the other addressee notice of such new address in conformance with
this Section.

 

14. Governing Law. This Note is being delivered in and shall be construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

 

15. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.

 

16. Waiver by the Company. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

17. Delays. No delay by the Lender in exercising any power or right hereunder
shall operate as a waiver of any power or right.

 

18. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision was
so excluded and shall be enforceable in accordance with its terms.

 

  -10-



 

 

19. No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Lenders of this Note against impairment.

 

[Remainder of this page left blank intentionally]

 

 

 

 

  -11-



 

 

IN WITNESS WHEREOF, SOBR Safe, Inc. has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.

 

  SOBR SAFE, INC.         By:

 

 

Charles Bennington, President           LENDER  

 

 

 

 

 

IDTEC, LLC

 

 

 

 

 

 

By

 

 

 

Gary J Graham, Manager

 

 

  -12-



 

 

LIST OF PROPERTY SECURING THE CONVERTIBLE PROMISSORY NOTE

 

 

 

 

 

 

 

 

 

 

-13-

 

 